Exhibit 10.3
[letterheadpmima01.jpg]

PERSONAL AND CONFIDENTIAL


HAND DELIVERY


To: Miroslaw ZIELINSKI
Lausanne, June 30, 2015

        
Dear Miroslaw,


We are pleased to confirm your transfer, effective July 1, 2015, to the position
of President Reduced-Risk Products, reporting to Mr. Andre Calantzopoulos, Chief
Executive Officer PMI.


Your grade and your annual base salary remain at their present level.


It is agreed and understood that this letter will for all purposes be regarded
as a continuation of your employment with Philip Morris International Management
SA.


All other conditions relating to your employment with Philip Morris
International Management SA remain as stated in your employment contract and, if
applicable, in any subsequent amendments.


Please confirm your agreement to this letter by signing the attached copy and
returning it to HR Services Switzerland in Lausanne.


We would like to take this opportunity to wish you continued success and
satisfaction.


Yours sincerely,


PHILIP MORRIS INTERNATIONAL MANAGEMENT SA


/s/ PAUL HOGG


/s/ RALF ZYSK
Paul Hogg
Ralf Zysk
Director Human Resources
Strategy & Planning
Vice President Compensation & Benefits
and International Assignments PMI







Read and approved:
/s/ MIROSLAW ZIELINSKI
Date:
Jul. 01. 2015
 
(Miroslaw Zielinski)
 
 



For distribution: R. Zysk
ref: ko



Philip Morris International Management SA, Avenue de Rhodanie 50, 1007 Lausanne,
Switzerland
T:+41 (58) 242 00 00, F: +41 (58) 242 01 01